Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 01/22/2021, in response to the rejection of claims 1-5 from the non-final office action, mailed on 09/17/2020, by adding new claim 6 is acknowledged and will be addressed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chang et al. (US 20080054649, hereafter ‘649) in view of Hong et al. (US 6077402, hereafter ‘402).
Regarding to Claim 1, ‘649 teaches:
A processing chamber having a plasma containing region (abstract, Fig. 6, the claimed “A plasma processing apparatus comprising: a processing chamber”);
A dielectric plate 180 ([0014], the claimed “at least a part of which is formed of a dielectric window”);
An electrostatic chuck 650 for securing a semiconductor wafer 140 ([0025], the claimed “a substrate supporting unit, provided in the processing chamber, for mounting thereon a target substrate to be processed”);
The reactor 100 also includes a gas supply (not shown) for providing a gas in the processing chamber 110 ([0014], note the plasma is generated by the gas, the claimed 
A flat spiral coil 610 ([0024]), and a flat spiral coil energized by an RF power source ([0029], note the TCP of the specification indicates ICP, and further generating plasma by the RF intrinsically indicates the power from the RF has appropriate frequency for the plasma generation, the claimed “an RF antenna, provided on the dielectric window, for generating a plasma from the processing gas by an inductive coupling in the processing chamber; and an RF power supply unit for supplying an RF power to the RF antenna, the RF power having an appropriate frequency for RF discharge of the processing gas”);
A flat spiral coil 610 ([0024], the claimed “wherein the RF antenna includes: a main coil conductor vortically extended with regard to a planar surface”);
The plurality of micro-actuators 620 are positioned around the perimeter and in the center of the coil 610. Even though four micro-actuators 620 are shown, it is understood that the number and arrangement of the microactuators can be varied depending on the design and required motion of the coil 610 ([0024]), and each micro-actuator is capable of being displaced vertically along the z-axis 693 up to a distance ([0027], note because each of the micro-actuators is independently capable of being displaced vertically, the end portion of the coil 610 is clearly cable of being displaced, the claimed “and a sub coil conductor vortically extended with regard to the planar surface from a peripheral coil end portion of the main coil conductor upwardly at a predetermined inclined angle”);


‘649 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: a first RF power line from the RF power supply unit is connected to a central coil end portion of the main coil conductor and a second RF power line from the RF power supply unit is connected to an upper coil end portion of the sub coil conductor.

‘402 is analogous art in the field of plasma generating apparatus (abstract). ‘402 teaches One end of the coil 104 is coupled to an RF source such as the output of an amplifier and matching network 306, the input of which is coupled to the RF generator 300. The other end of the coil 104 is coupled to ground, preferably through a capacitor 308, which may be a variable capacitor (Fig. 2, lines 28-32 of col. 4).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have coupled a central end of the coil 610 of ‘649 to the RF input from the RF source and coupled an outer end of the coil 610 to the RF output connected to the ground, for the purpose of providing an RF power to generate plasma. Herein, the outer end of the coil of ‘649 is clearly capable of being lifted upward by the individual micro actuator, thus the end portion is a sub coil conductor.

In case applicants argue that ‘649 only teaches whole coil is moved shown in Fig. 7B, thus it does not explicitly teach the “a sub coil conductor vortically extended with regard to the planar surface from a peripheral coil end portion of the main coil conductor upwardly at a predetermined inclined angle” of Claim 1,
In response to the argument, the examiner emphasizes again the teaching of ‘649, which is “The plurality of micro-actuators 620 are positioned around the perimeter and in the center of the coil 610. Even though four micro-actuators 620 are shown, it is understood that the number and arrangement of the microactuators can be varied depending on the design and required motion of the coil 610 ([0024]), and each micro-actuator is capable of being displaced vertically along the z-axis 693 up to a distance ([0027]). ‘649 further clearly teaches local effects of the processing chamber such as chamber geometry and size, and coil design and placement may cause non-uniformity because the plasma density and electric field generated within the processing chamber may not be uniform across the entire wafer surface. What is needed is a simple and cost-effective apparatus and method to compensate for non-uniformity caused by local effects of the processing chamber ([0003]).

Because various center to edge coil configurations by adjusting a distance from the coil to the substrate is well-known knowledge to control a center to edge processing uniformity, for instance, see Figs 3 and 19a-19b of ‘402 or Figs. 17A-17E of US 20080083710, thus extending upwardly of the coil end portion is also one of the result 
Consequently, even if the applicants argue that ‘649 is silent about the feature, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have extended upwardly the end portion of the outer coil of ‘649, for the purpose of controlling center to edge processing uniformity, and/or since it has been held that discovering an optimum condition of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding to Claims 3-4,
As discussed in the claim 1 rejection above, by teaching of ‘402, which is “The other end of the coil 104 is coupled to ground, preferably through a capacitor 308, which may be a variable capacitor (Fig. 2, lines 28-32 of col. 4), in the combined apparatus, the end of the coil is connected to the ground through the capacitor (the claimed “wherein a capacitor is provided in at least one of the first and the second RF power line” of Claim 3, and “further comprising: a ground member electrically grounded; and a capacitor connected between the ground member and at least one of the first and the second RF power line” of Claim 4).

Regarding to Claim 5,
As discussed in the claim 1 rejection above, various center to edge coil configurations by adjusting a distance from the coil to the substrate is well-known knowledge to control a center to edge processing uniformity. Therefore, when an end 

Consequently, even if ‘649 is silent about the feature, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have found the claimed angle condition, for the purpose of obtaining a proper angle to control center to edge processing uniformity, and/or since it has been held that discovering an optimum condition of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (this reads into the claim “wherein the predetermined inclined angle is in a range of 1.50 to 2.50”).

Regarding to Claim 6,
As shown Fig. 7 of ‘649, the coil antenna extends vertically, therefore, any portion of the coil antenna including the end portion can be interpreted as a sub coil conductor connected to the main coil conductor, this means the sub coil conductor can include at least half of a circumference of the RF antenna. Further note the applicants’ sub coil is attached to end of the main coil and there is no structural component to distinguish the connection position between two coils (the claimed “wherein the sub coil conductor extends vortically along at least half of a circumference of the RF antenna”).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over ‘649 and ‘402, as being applied to Claim 1 rejection above, further in view of Benjamin et al. (US 20030067273, hereafter ‘273).
Regarding to Claim 2,
‘649 teaches coil 610, and with teaching of ‘402, the ends of the center and outer coils are connected to the RF power and ground, thus they teach all the limitation regarding to the first main coil conductor and sub coil conductor of Claim 2.

‘649 and ‘402 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 2: wherein the main coil conductor of the RF antenna includes a first and a second main coil conductor respectively vortically extended with regard to the planar surface at a phase difference of about 180°, the sub coil conductor of the RF antenna includes a first and a second sub coil conductor respectively vortically extended with regard to the planar surface from peripheral coil end portions of the first and the second main coil conductor upwardly at a predetermined inclined angle at a phase difference of about 180°, the first RF power line is commonly connected to central coil end portions of the first and the second main coil conductor, and the second RF power line is commonly connected to upper coil end portions of the first and the second sub coil conductor.

‘273 is analogous art in the field of plasma processor (title). ‘273 teaches windings 172 and 174 which are symmetrically arranged with respect to coil center point 

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have modified the single coil winding of ‘649, into the multi winding coil, for the purpose of attaining more uniform plasma density. Herein, as discussed in the claim 1 rejection above, the end portion of the coil is lifted upwardly, in the modified apparatus, it is also obvious the end portion of the second winding is lifted upwardly.

Response to Arguments
Applicants’ arguments filed on 01/22/2021 have been fully considered but they are not persuasive.
In regards to the 35 USC103 rejection of claim 1, applicants argue that the feature of "a sub coil conductor vortically extended with regard to the planar surface from a peripheral coil end portion of the main coil conductor upwardly at a predetermined inclined angle" as recited in claim 1 is not obvious to those skilled in the art in view of the cited references, because the plasma processing apparatus of claim 1 does not require the plurality of micro-actuators 620 of ‘649 to provide the inclined angle of the RF antenna. Moreover, the mere fact that a reference could be "capable of' being st paragraph of page 8. 
This argument is found not persuasive. 
The examiner maintains it is obvious.
First, the fact that ‘649 has plurality of micro-actuators 620 is not the reason to overcome the rejection. No matter how the coil end is lifted upwardly, the lifting clearly reads into the claimed limitation. The applicants does not provide the way to incline upwardly at a predetermined angle, but ‘649 clearly provides it, in other words, ‘649 gives a details better than the applicants’ apparatus.

Second, the mere fact that a reference could be "capable of' being modified to meet features of a claim is sufficient, because when one micro-actuator positioned at end of the antenna vertically moves the antenna, it clearly reads into the limitation.
Further, the rejection is not set forth by only the capability. The examiner also clearly set forth why the modification is obvious, as discussed in the rejection.
Writing again by emphasizing, ‘649 clearly teaches “The plurality of micro-actuators 620 are positioned around the perimeter and in the center of the coil 610. Even though four micro-actuators 620 are shown, it is understood that the number and arrangement of the microactuators can be varied depending on the design and required motion of the coil 610 ([0024]), and each micro-actuator is capable of being displaced vertically along the z-axis 693 up to a distance ([0027]). ‘649 further clearly teaches local effects of the processing chamber such as chamber geometry and size, and coil design and placement may cause non-uniformity because 
Because various center to edge coil configurations by adjusting a distance from the coil to the substrate is well-known knowledge to control a center to edge processing uniformity, for instance, see Figs 3 and 19a-19b of ‘402 or Figs. 17A-17E of US 20080083710, thus extending upwardly of the coil end portion is also one of the result effective variables, in other words, a controllable parameter to control processing uniformity. Consequently, even if the applicants argue that ‘649 is silent about the feature, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have extended upwardly the end portion of the outer coil of ‘649, for the purpose of controlling center to edge processing uniformity, and/or since it has been held that discovering an optimum condition of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

The applicants further argue that ‘649 merely describes a flat spiral coil 610, which is not comprised of a plurality of segments. Accordingly, when the flat spiral coil 610 is moved by the plurality of micro-actuators 620, the tilting angle of the whole coil 610 with respect to the dielectric plate 180 can be adjusted as shown in Figs. 7B and 7C of ‘649. Therefore, it is not possible to adjust only a peripheral portion of the flat spiral coil 610 of ‘649 to be tilted since the flat spiral coil 610 is flat and is not comprised of a plurality of segments, see the 2nd paragraph of page 8. 

The examiner maintains it is possible to adjust only a peripheral portion.
Again, ‘649 clearly teaches individual control of the vertical distance and non-uniformity across the wafer. Therefore, as discussed in the rejection and also the item 4 above, it is obvious to control individual vertical distance for the purpose of controlling uniformity. The tilting angle of the whole coil shown in Figs. 7B and 7C of ‘649 is merely one of the examples. 

The applicants further argue that ‘649 does not recognize or address the problem that a density of a current in a peripheral portion of the RF antenna deviates compared to the other portion or portions of the RF antenna. Further, ‘649 merely describes adjusting the tilting angle of the whole coil 610 with respect to the dielectric plate 180 and fails to teach or suggest adjusting only a tilting angle of a peripheral portion of the flat spiral coil 610. In other words, there is no disclosure or suggestion of the presently claimed features of the sub coil at a peripheral portion of a main coil, Accordingly, it is respectfully submitted that, absent Applicant's own disclosure, one skilled in the art would not modify the arrangement of ‘649 to arrive at the combined features of present claim 1, due to the failure of ‘649 to disclose or suggest the structure, purposes and objectives of the features of present claim 1, see the page 10. 
This argument is found not persuasive. 
The examiner maintains one skilled in the art would easily modify the arrangement of ‘649 to arrive at the combined features of present claim 1


Second, ‘649 clearly acknowledge uniformity issue across the substrate, see “local effects of the processing chamber such as chamber geometry and size, and coil design and placement may cause non-uniformity because the plasma density and electric field generated within the processing chamber may not be uniform across the entire wafer surface. What is needed is a simple and cost-effective apparatus and method to compensate for non-uniformity caused by local effects of the processing chamber” ([0003]).

Third, ‘649 clearly teaches plurality of micro-actuators are positioned around the perimeter and in the center of the coil and each of the micro-actuators is individually controllable. Therefore, ‘649 provides better solution, which is multiple vertical distance control from center to edge, than the applicants’ solution, which is only edge vertical distance control, in other words, ‘649 provides improved knowledge from the applicants’ disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6217718 teaches an angle condition for coil tilting.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AIDEN LEE/           Primary Examiner, Art Unit 1718